Citation Nr: 1011707	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-37 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial increased (compensable) rating 
for right ear hearing loss from May 13, 2005 to 
July 15, 2009.  

2.  Entitlement to an initial increased (compensable) rating 
for bilateral hearing loss since July 16, 2009.  

2.  Entitlement to nonservice-connected pension benefits.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION


The Veteran had active service from July 1968 until July 
1972, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board remanded the instant claims in June 2009 for 
further development. 

As the Veteran representative has pointed out in February 
2010 written argument, the issues of entitlement to service 
connection for tinnitus and entitlement to a total rating 
based upon individual unemployability (TDIU) were referred to 
the Agency of Original Jurisdiction (AOJ) for appropriate 
action.  The Veterans of Foreign Wars, citing the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998), notes 
that contrary to the Board's instruction, no action was taken 
on these claims.  As such, these issues are again referred to 
the AOJ.  The Board therefore does not have jurisdiction over 
them and they are referred to the AOJ for appropriate 
action.  

The issue of entitlement to nonservice-connected pension 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Results of an October 2005, VA audiometric examination 
correspond to a Level V hearing in the right ear.  

2.  Exceptional patterns of hearing impairment also evaluated 
in connection with the October 2005 VA audiometric 
examination corresponded to a Level VIII in the right ear.  

3.  Results of a July 2009 VA audiometric examination 
correspond to a Level IV hearing in the right ear and level 
II in the left ear.  

4.  Exceptional patterns of hearing impairment also evaluated 
in connection with the July 2009 VA audiometric examination 
corresponded to a Level VIII in the right ear and level I in 
the left ear.  


CONCLUSIONS OF LAW

1.  An initial compensable rating for right ear hearing loss 
from May 13, 2005 to July 15, 2009, has not been 
approximated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.85, 
4.86 Diagnostic Code 6100 (2009).  

2.  An initial compensable rating bilateral hearing loss 
since July 16, 2009, has not been approximated.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected hearing loss 
disorder is more severely disabling than the current 
evaluations reflect.  He believes he warrants a compensable 
rating because he is not able to hear well without hearing 
aids.  Having carefully considered the Veteran's contentions 
in light of the evidence of record and the applicable law, 
the Board finds that the preponderance of the evidence is 
against the claim for an initial compensable rating for right 
ear hearing loss from May 13, 2005, to July 15, 2009, and 
against the claim for an initial compensable bilateral 
hearing loss since July 16, 2009.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Service connection for hearing loss of the right ear was 
granted by rating decision of November 2005.  A 
noncompensable rating was granted effective May 13, 2005.  
The Board remanded the issue of entitlement to service 
connection for left ear hearing loss in June 2009.  By rating 
decision of December 2009, service connection for left ear 
hearing loss was granted, effective July 16, 2009.  Bilateral 
hearing loss was then established at that time, and a 
noncompensable rating was granted, effective July 16, 2009.  
A noncompensable rating for bilateral hearing loss has been 
in effect since that time.  

The law is well settled that a claim of entitlement to an 
earlier effective date for an award of service connection is 
distinct issue from a claim of service connection and 
requires a jurisdiction conferring Notice of Disagreement 
(NOD).  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir 1997); 
Henderson v. West, 11 Vet. App. 245, 247 (1998).  Here, in a 
December 2009 rating decision, the RO granted service 
connection for left ear hearing loss, effective July 16, 
2009, and thus the Veteran's hearing loss became a bilateral 
condition effective that date.  For the period from May 13, 
2005, to July 15, 2009, however, service connection was only 
in effect for right ear hearing loss.  Thus, consideration of 
a higher rating for bilateral hearing loss prior to July 16, 
2009, is beyond the scope of the Board's jurisdiction.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
Level I represents essentially normal acuity, with Level XI 
representing profound deafness.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85.  

Right ear hearing loss from May 13, 2005 to July 15, 2005.  

During this appeal period, the Veteran underwent a VA 
audiology examination in  
October 2005.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
LEFT




RIGHT
30
80
90
100

Average pure tone threshold was 75 in the right ear.  Speech 
recognition ability was 80 in the right ear.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service connected ear will be assigned a Roman 
numeral designation impairment of I, subject to the 
provisions of § 3.383 of this chapter.  38 C.F.R. § 4.85(f).  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 74 and 81 with the line for 
percent of discrimination from 76 to 82, results in a numeric 
designation for the right ear at level V.  The nonservice 
connected ear of level I hearing acuity for the left ear 
combined with level V hearing acuity for the right ear 
equates to a noncompensable evaluation.  38 C.F.R. § 4.85, 
Table VII.  

Pursuant to 38 C.F.R. § 4.86(a), when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI of Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  This is not the case found at this examination.  
However, when the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be elevated to the next higher Roman numeral.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86(b),  The 
right ear hearing loss reflects 30 decibels at 1000 Hertz and 
80 decibels at 2000 Hertz.  This shows an exceptional pattern 
of hearing impairment.  The Roman numeral designation for 
hearing impairment from Table VIA reflected the higher Roman 
numeral between 70-76 which was VI.  Therefore, the right ear 
numeral is to be elevated to the next higher Roman numeral of 
VII.  The left ear under this rating reflects a 
noncompensable rating.  The left ear, with a Roman numeral of 
I and a Roman numeral of VII for the right ear, under the 
exceptional pattern of hearing impairment, reflects a 
noncompensable rating in the right ear.  

At an August 2008 audiology assessment, the Veteran was seen 
because he had lost his right hearing aid.  The results of 
that assessment were shown to be consistent with those 
obtained at his audiology examination in October 2005.  
Earmold impressions were made without incident.  In 
October 2008, his hearing aids were fitted and he was pleased 
with the overall sound received.  In November 2008, he was 
seen because he had lost his right ear hearing aid again.  He 
was scheduled for another appointment under the one time lost 
and damaged warranty.  In December 2008, he was seen for 
recasting for another hearing aid.  The recasting was not 
performed until January 2009.  In February 2009, he was 
provided with another hearing aid.  In May 2009, he was seen 
again for his right hearing aid with complaints that the 
earmold was too tight for the ear.  The hearing aid was 
functioning properly.  The hearing aid earmold was modified 
to fit better.   

When evaluating the Veteran's right ear hearing loss between 
May 13, 2005 to July 15, 2009, the findings reflect a 
noncompensable rating based upon both puretone threshold 
average and speech discrimination and puretone threshold 
average only for exceptional patterns of hearing impairment.  

Bilateral hearing loss since July 16, 2007.  

At a July 2009 VA audiology examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
30
65
65
RIGHT
35
75
85
95

Average pure tone thresholds were 45 in the left ear and 73 
in the right ear.  Speech recognition ability was 84 in the 
left ear and 78 in the right ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 84 to 90, the resulting 
numeric designation for the left ear is level II.  Average 
puretone threshold between 66 and 73 with the line for 
percent of discrimination from 76 to 82 results in a numeric 
designation for the right ear at level IV. Level II hearing 
acuity for the left ear combined with level IV hearing acuity 
for the right ear equates to a noncompensable evaluation. 
38 C.F.R. § 4.85, Table VII. 

Pursuant to 38 C.F.R. § 4.86(a), when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI of Table VIa, whichever 
results in the higher numeral. Each ear will be evaluated 
separately.  This is not the case found at this examination.  
However, when the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be elevated to the next higher Roman numeral.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86(b),  The 
right ear hearing loss reflects 35 decibels at 1000 Hertz and 
75 decibels at 2000 Hertz.  This shows an exceptional pattern 
of hearing impairment.  The Roman numeral designation for 
hearing impairment from Table VIA reflected the higher Roman 
numeral between 70-76 which was VI.  Therefore, the right ear 
numeral is to be elevated to the next higher Roman numeral of 
VII and the ears would be evaluated separately.  If impaired 
hearing is service-connected in only one ear (the right ear), 
in order to determine the percentage evaluation from Table 
VII, the non-service connected ear will be assigned a Roman 
numeral designation impairment of I, subject to the 
provisions of § 3.383 of this chapter.  38 C.F.R. § 4.85(f).  
The left ear is assigned a Roman numeral I.  The right ear, 
is assigned a Roman numeral of VII for the designation of the 
exceptional pattern of hearing impairment in the right ear.  
Based on these findings, a noncompensable rating in warranted 
for the right ear under the exceptional patterns of hearing 
impairment.  For the separate left ear evaluation, the left 
ear is assigned a Roman numeral II and the right ear is 
assigned a Roman numeral I.  This also results in a 
noncompensable rating.  

The Veteran points out that he cannot hear what is going on 
when there is background noise and feels as if he is missing 
a lot of what is being said around him.  However, under the 
law, VA may only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  In the context of the evaluation of service-
connected hearing loss, the Courts have observed that rating 
criteria are employed through "mechanical application," as 
applied to clinical test results. Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  Stated another way, the determining 
factor in the evaluation of hearing impairment is not the 
Veteran's subjective determination of hearing loss or the use 
of hearing aides; it is the audiological test results.  

In sum, the evidence is against an initial compensable rating 
for right ear hearing loss before July 15, 2009 or bilateral 
hearing loss, since July 16, 2009.  In reaching this 
conclusion, the Board has considered the provisions set forth 
in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In 
Martinak, the Court held that, in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report. 

The Court reasoned that, "unlike the rating schedule for 
hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra[-]schedular rating is warranted.  The Secretary' s 
policy [requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application." Id.  

In the most recent July 2009 VA C and P examination, the VA 
examiner acknowledged that there was significant hearing 
difficulty related to the Veteran's occupation.  However, he 
also indicated that there are no effects on his usual daily 
activities.  While the October 2005 examiner did not 
specifically addressed the functional effects caused by his 
bilateral hearing loss disability, the findings were slightly 
worse reflected in the October 2005 examination.  

For instance, the Veteran indicated that he often could not 
hear well with background noise and he often had to ask 
others t repeat themselves.  However, he also indicated that 
he had no difficulties with hearing with his hearing aids, he 
only had ear molding problems, and those problems were fixed 
as well as he was given additional hearing aids after he lost 
his right ear hearing aid.  

Therefore, while at least one examination conducted during 
the current appeal (October 2005) is defective under 
Martinak, the functional effects of his hearing loss 
disability are adequately addressed by the remainder of the 
record and is sufficient for the Board to consider whether 
referral for an extra- schedular rating is warranted under 38 
C.F.R. § 3.321(b).  Based on the findings above, referral for 
an extra-schedular rating is not warranted.  

With respect to the Veteran's claims, the Board has also 
considered his statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of his hearing loss disorder-according to the 
appropriate diagnostic code.  

Such competent evidence concerning the nature and extent of 
the Veteran's hearing loss disability, has been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  A thorough review 
of the record reflects that the Veteran's right ear hearing 
loss from May 13, 2005 to July 15, 2009 and his bilateral 
hearing loss since July 16, 2009 do not warrant compensable 
ratings during either period.   

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  The Veteran 
received notice consistent with Dingess in November 2006.  
Further, since the preponderance of the evidence is against 
the claims, any question as to the appropriate disability 
rating and effective date to be assigned is moot.  

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records with the file , and he was afforded VA 
examinations in October 2005 and July 2009.  Moreover, he was 
afforded an opportunity to set forth his contentions during a 
hearing, and he declined.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  



ORDER

An initial compensable rating for right ear hearing loss from 
May 13, 2005, to July 2009 is denied.  

An initial compensable rating for bilateral hearing loss 
since July 16, 2009, is denied.  


REMAND

In the Veteran's June 2009 Board remand, it was noted that 
the Board's increase in the rating for PTSD, as well as the 
evaluation of his hearing loss, could impact on the claim of 
whether he is eligible for nonservice-connected pension.  See 
Vargas-Gonzales v. West, 12 Vet. App. 321, 328 (1999).  Where 
a Veteran is entitled to both compensation and pension, only 
the greater benefit will be warded, unless the Veteran 
specifically elects the lesser benefit.  See 38 C.F.R. 
§ 3.151(a) (2009).  As such, because the issue of increased 
rating for bilateral hearing loss has now been adjudicated, 
the issue of eligibility for nonservice-connected pension 
benefits may now be adjudicated.  Before doing so, however, 
the Board finds that the RO, in the first instance, must 
consider the Veteran's income.  As such, this claim must 
unfortunately again be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should now adjudicate whether 
the Veteran is eligible for nonservice-
connected pension benefits.  In doing so, 
the RO must specifically consider whether 
the Veteran's income.  

2.  If the benefits sought on appeal are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


